In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

***************** ***
MELANIE A. FRAMPTON,      *                          No. 13-892V
                          *                          Special Master Christian J. Moran
              Petitioner, *
v.                        *                          Filed: January 9, 2015
                          *
SECRETARY OF HEALTH       *                          Stipulation; Trivalent influenza
AND HUMAN SERVICES,       *                          (“flu”) vaccine; paresthesias,
                          *                          myelopathy, and/or myelitis.
              Respondent. *
********************

Jeffrey Golvash, Brennan, Robins & Daley, P.C., Pittsburgh, PA, for Petitioner;
Ryan Pyles, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On January 8, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Melanie Frampton on November 12, 2013. In
her petition, Ms. Frampton alleged that the trivalent influenza (“flu”) vaccine,
which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a),
and which she received on or about November 12, 2010, caused her to develop
paresthesias, a myelopathy, and/or myelitis. Petitioner further alleges that she
experienced the residual effects of this injury for more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages as a result of her condition.

      Respondent denies that the flu vaccine is the cause of petitioner’s alleged
paresthesias, myelopathy, myelitis, and/or any other injury.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum of $70,000.00 in the form of a check payable to petitioner,
       Melanie Frampton. This amount represents compensation for all
       damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-892V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6521.

       IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:13-vv-00892-UNJ Document 26 Filed 01/08/15 Page 1 of 5
Case 1:13-vv-00892-UNJ Document 26 Filed 01/08/15 Page 2 of 5
Case 1:13-vv-00892-UNJ Document 26 Filed 01/08/15 Page 3 of 5
Case 1:13-vv-00892-UNJ Document 26 Filed 01/08/15 Page 4 of 5
Case 1:13-vv-00892-UNJ Document 26 Filed 01/08/15 Page 5 of 5